Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 05/03/2019.
Claims1-25 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ockels (NL 2001854 C2).

Regarding claims 1 and 24, Ockels discloses:

A transport system (see Fig. 1, ship 10) comprising: 
a seagoing vessel comprising a battery room  (see Fig. 1, battery 18 and 22, see spec, the invention provides a ship assembly 
at least two battery packs  (see Fig. 1, battery 18 and 22, see spec, the invention provides a ship assembly provided with a ship with an electrically powered drive...., connecting the first battery assembly battery assembly with the ship’s electric drive....); 
a charging station  (see Fig. 1, vehicle 12, sustainable electricity source 24 such as a generator that is driven by hydropower and/or the wind....., see spec, the vehicle 12 which can be driven on the road is designed as a lorry with a container 16 placed thereon. The battery assembly 18 is arranged for storing electrical energy therein......); and 
a transfer device  (see Fig. 1, vehicle 12, sustainable electricity source 24 such as a generator that is driven by hydropower and/or the wind....., see spec, the vehicle 12 which can be driven on the road is designed as a lorry with a container 16 placed thereon. The battery assembly 18 is arranged for storing electrical energy therein......).

Regarding claim 2, Ockels discloses:


Regarding claim 3, Ockels discloses:
wherein the at least one charging bay 

Regarding claim 4, Ockels discloses:
wherein the transport system 

Regarding claim 5, Ockels discloses:
wherein the vessel's battery room 

Regarding claim 6, Ockels discloses:
wherein the at least one battery bay (22) in the battery room (18) and the battery packs (19) are provided with cooperating electric contact elements such that a battery pack (19) is connected electrically to at least the vessel's (14) electric motor or motors when the battery pack (19) is placed in the at least one battery bay (see Fig. 1, electric drive 14, see spec, the battery assembly 18, 22 is brought into electrical connection with the electric drive 14....., [wherein  battery bay securely holding a battery pack in the battery room is well known in the art]).

Regarding claim 7, Ockels discloses:
wherein the vessel 

Regarding claim 25, Ockels discloses:
A ferry comprising a transport system according to claim 1 (see spec, whereby two battery assemblies are charged at both times on both shore sides of the ferry....).

Regarding claim 26, Ockels discloses:
The method according to claim 24, wherein the seagoing vessel is a ferry (see spec, whereby two battery assemblies are charged at both times on both shore sides of the ferry....).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ockels (NL 2001854 C2) in view of Kirchner (DE 2444711 A1).

    Regarding claim 8 Ockels fails to disclose:
wherein the charging station 
Thus, Kirchner discloses:
wherein the charging station 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a transfer unit of Ockels to include supported in order to lift the battery up (see Kirchner Spec).


    Regarding claim 9, Kirchner discloses:
wherein the transfer device 

    Regarding claim 10, Kirchner discloses:
wherein the transfer device support plate 


    Regarding claim 11, Kirchner discloses:
wherein the transfer device frame 

    Regarding claim 12, Kirchner discloses:
wherein the transfer device 

    Regarding claim 13, Kirchner discloses:


    Regarding claim 14, Kirchner discloses:
wherein the transfer device battery transfer plate 

    Regarding claim 15, Kirchner discloses:
wherein the transfer device 15(31) comprises a battery gangboard (49) that extends from the charging station (23) onto a deck (20) on the vessel (see Fig. 2 and 15, gangboard 18, see spec).

    Regarding claim 16, Kirchner discloses:
wherein the battery gangboard (49) extends up to the vessel's battery room (18) or to a battery room support plate that is moved out of the battery room (18) such that a battery pack (19) can be 20wheeled straight onto the battery room support plate (see Fig. 2 and 15, gangboard 18, see spec).

    Regarding claim 17, Ockels and Kirchner disclose:
wherein the charging station (23) and the battery room (18) are designed such that the at least one battery pack (19) is lowered into and lifted out of the charging 

    Regarding claim 18, Kirchner disclose:
wherein the transfer device (31) comprises a plurality of legs (47) that are provided with wheels (35), the legs 30(47) being designed such that the transfer device (31) can be moved over theWO 2018/084716PCT/N02017/050281 27 charging station (23) and a battery pack (19) can be lowered into and lifted out of the charging station's at least one charging bay (24) (see Fig. 2 and 15, see spec).

    Regarding claim 19, Kirchner disclose:
wherein the transfer device (31) comprises a movable lifting arm (44) and a winch device for lifting and lowering 5a battery pack (19), which lifting arm (44) is movably mounted to the transfer device (31) such that a battery pack (19) can be moved from a position over the charging station's at least one charging bay (24) to a position over the battery room's at least one battery bay (22), and vice versa (see Fig. 2 and 15, see spec).

    Regarding claim 20, Kirchner disclose:


    Regarding claim 21, Kirchner disclose:

wherein the battery packs 

    Regarding claim 22, Kirchner disclose:
wherein the at least one charging bay .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ockels (NL 2001854 C2) in view of Gillett (Pub. No. 2017/0012430 A1).

    Regarding claim 23, Ockels fails discloses:
wherein the transport system 
Thus, Gillett discloses: 
wherein the transport system 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN NGO/           Primary Examiner, Art Unit 2851